United States Court of Appeals
                       For the First Circuit
No. 16-1130

  BELSITO COMMUNICATIONS, INC., d/b/a 1st Responder Newspaper;
                       BRIAN K. BLACKDEN,

                       Plaintiffs, Appellants,

                                 v.

  JAMES DECKER, New Hampshire State Trooper; COLONEL ROBERT L.
 QUINN, Director of the Division of State Police, New Hampshire
                      Department of Safety,

                       Defendants, Appellees.



            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE

           [Hon. Steven J. McAuliffe, U.S. District Judge]



                               Before
                Thompson and Barron, Circuit Judges,
                   and McConnell, District Judge.*



     Robert N. Isseks for appellant.
     Matthew T. Broadhead, Assistant Attorney General, with whom
Joseph A. Foster, New Hampshire Attorney General, was on brief,
for appellees.

                         ___________________

                          December 23, 2016
                         ___________________



     *   Of the District of Rhode Island, sitting by designation.
             THOMPSON, Circuit Judge.

                                LEAD-IN

             Brian Blackden is a part-time freelance photographer who

for years has sent photos to a bunch of regional-media outlets,

including Belsito Communications, Inc. (just "Belsito" from now

on).       Belsito and Blackden filed this suit alleging that New

Hampshire State Trooper James Decker violated their constitutional

rights when he seized Blackden's camera at the scene of a vehicle

crash in August 2010.        Belsito and Blackden lost on summary

judgment.     And they fare no better on appeal:   having studied the

record and considered the parties' arguments in light of applicable

law, we conclude, first, that Belsito lacks standing to pursue its

constitutional claim; and, second, that even if Trooper Decker did

violate Blackden's constitutional rights (a point we need not

decide), Blackden failed to identify clearly-established law in

August 2010 placing the illegality of the Trooper's conduct beyond

debate.

                        HOW THE CASE GOT HERE1

             Back in the early 1980s, Blackden briefly worked as a

firefighter-EMT for the New Hampshire towns of Kingston and Newton


       1
       We summarize the facts in the light most agreeable to
Blackden and Belsito, the summary-judgment losers.     See, e.g.,
Rivera-Corraliza v. Morales, 794 F.3d 208, 210 (1st Cir. 2015).
Trooper Decker's brief points out that the parties (and the judge)
relied on his statement of undisputed facts sketched in his
                              - 2 -
— though he has never been licensed or certified as a firefighter

by the state.2    Jump forward a few years.     In the early to mid-

1990s, Blackden worked as an in-house photographer for the town of

Milton's fire department, a job that involved taking videos and

pictures of fires and accidents for the department.    And since the

mid-2000s, he has worked as a freelance photographer, in addition

to owning a company that sells camping-survival equipment (he gets

most of his income from selling that gear).

            As a freelance photog, Blackden submits photos to a

number of regional news outlets, including Belsito, a publisher of

a website and newspaper called "1st Responder News" —       a "niche

publication . . . delivered to the emergency services community

. . . that reports on local news and incidents within the states

that it serves."3    Turns out, anyone can send in photos or stories

to the website.     All a person has to do is first create a username

and password to access the website and then submit the material

using an online form.     Editors typically review stories submitted



summary-judgment memo — plaintiffs' memo opposing summary judgment
"did not contest the facts described" in his summary-judgment
papers, he adds. And plaintiffs' reply brief does not contradict
that point.    So we "deem[]" Trooper Decker's fact statement
"admitted." See D. N.H. R. 56.1.
     2   All towns mentioned in this opinion are in New Hampshire.
     3Blackden has also sent photos to various television stations
and newspapers, like New England Cable News and the Concord
Monitor.
                                 - 3 -
by newer "correspondents" — with "correspondent" defined as anyone

who submits content to the website.           But correspondents who have

submitted content "for a while" can skip the review process.            Most

of the material Belsito publishes in its print newspaper comes

from items it chooses to take from the website postings.                 And

Belsito only pays correspondents if it publishes their content in

its newspaper.

            Blackden began sending photos to Belsito in 2009.              He

has submitted over 400.          He does not remember how many made it

into Belsito's newspaper.        But he does recall that one photo made

the paper's front page.     Belsito has never paid him a dime for any

photos.     Blackden says that "instead of money" the company will

give him "a trade-off for advertising."            But Belsito denies having

that kind of relationship with him.

            In 2009 or 2010, Blackden bought an ambulance once used

by the town of Derry.        He modified the vehicle only slightly,

swapping out the red lenses from the vehicle's front for yellow

lenses (he did not touch the rear red lenses) and adding a sign

above     the   rear   license    plate     that    read   "Fire   Department

Photographer."     Blackden kept a portable radio in the ambulance

tuned to all the fire department radio bands for essentially the

whole southern half of the Granite State.              And he usually kept

lots of different gear in the ambulance, like a black firefighter

                                    - 4 -
helmet with the word "photographer" on it, a black turnout coat,

and a blue vest with the word "photographer" on the back.          The

vest also had an ID badge with Blackden's photo and the words "1st

Responder    News,   Brian   K.   Blackden,   New   Hampshire   Region

Contributing Correspondent" on it.

            Early on the morning of August 25, 2010, Blackden was

awakened by an alert on his radio indicating that an auto accident

had occurred on Interstate 93.       The car had hit a tree in the

median on the left side of the highway.       And the Penacook rescue

squad and the Canterbury fire department hurried to the scene.

Dragging himself out of bed, Blackden hopped into his repurposed

ambulance and drove to the scene.     When he got there, he parked on

the right side of the highway, at the edge of the pavement.        He

put on his "gear," walked across the interstate, stood in front of

a Penacook fire department's rescue vehicle, and started taking

pictures of the scene.    His "gear" included a firefighter's helmet

with the word "photographer" on it and a firefighter's turnout

coat.   Blackden knew that protocol required that he get the

commanding firefighter's permission before accessing the accident

scene — he could tell where the scene was based on how the emergency

vehicles parked.     Anyway, he did not ask for permission here.

            It is fair to say that Blackden's getup confused some of

the emergency responders at the crash site. For example, the scene

                                  - 5 -
commander,    Canterbury   Fire   Chief   Peter   Angwin,   assumed   that

Blackden was with the Penacook rescue team.        At some point, Chief

Angwin asked Blackden if that was his vehicle parked on the right

side of the highway.       Blackden said "yes."      Convinced that the

vehicle's location posed a potential safety hazard, Chief Angwin

asked him to move it to the same side of the interstate as the

rescue vehicles.     Blackden did just that, driving his repurposed

ambulance to the left side of the highway and pulling up behind a

fire truck.     As he got out of the ambulance, Blackden activated

the red "wig-wag" lights on the top rear of his vehicle, the yellow

"arrow" lights, and the emergency (brake light) flashers.

             Hearing that the driver of the vehicle involved in the

accident had died, Blackden told Chief Angwin that "Penacook Rescue

is leaving[;] I take photographs at a lot of their scenes" and

asked if he would "like extraction photos," to which the Chief

replied "no."     Chief Angwin later said that Blackden had "stated

that he was with Penacook or something about Penacook Rescue,"

adding that had Blackden been "dressed in a shirt and a tie, I

would have had him removed from the scene" and stressing that

"Blackden was able to get that close to the vehicle because of the

gear that he had on and because of what he had previously said"

about being "with Penacook."      Anyhow, after Chief Angwin said "no"



                                  - 6 -
to his photo-extraction offer, Blackden started walking back to

his ambulance.        And that is when he ran into Trooper Decker.

             When Trooper Decker got to the crash site, he saw an

"ambulance-like" vehicle parked at the rear of the scene, with its

red lights activated in a "wig-wag" fashion.            Spotting Blackden in

the "active scene" wearing a firefighter's getup, the Trooper

questioned him.       According to Trooper Decker, Blackden identified

himself as being "with Penacook Rescue" and said he was there to

photograph      the   scene   on    behalf    of   Penacook   Rescue.     After

determining that Blackden was not a rescue-team member of any of

the responding fire departments, Trooper Decker asked him for his

firefighter credentials.           "You claimed you're here with Penacook

Rescue," Trooper Decker recalled saying to Blackden, so "[y]ou

must have something that says you're with Penacook Rescue" —

"[n]obody over there knows you."             To this Trooper Decker recalled

Blackden saying that he had "left them at home."

             Based on what had gone down, Trooper Decker believed

Blackden had committed a slew of state-law crimes, including

unlawfully impersonating an emergency rescue provider, unlawfully

entering   an    emergency    scene,    and     unlawfully    using   emergency

lights.    Trooper Decker also believed Blackden knew he was under

investigation for possible state-law violations.               And because he

believed the camera contained evidence of criminal activity —

                                      - 7 -
evidence that easily could be destroyed quickly — Trooper Decker

thought exigent circumstances justified taking the camera without

a warrant.4   Still, he took the precaution of running this by a

local prosecutor.

          Whenever there is a fatal auto accident, the responding

trooper must contact the county attorney's office and say whether

"there is a criminal aspect to the crash."      So Trooper Decker

grabbed his cellphone, called the county attorney's office, and

spoke with Assistant County Attorney ("ACA") Susan Venus.   Trooper

Decker told her about the auto-crash fatality, saying he thought

the driver had probably fallen asleep at the wheel.   But then he

told her about

     a subject on scene who was dressed in emergency turnout
     gear who had driven a surplus ambulance with active
     emergency lights to this scene and parked that vehicle
     on a restricted access highway in and amongst the other
     emergency vehicles and had gotten out and was in the
     scene taking photographs.

"[N]obody" there "knew who this person was," the Trooper added,

and "he was not a member of any . . . of the responding agencies."

The Trooper also told ACA Venus that he was considering seizing

Blackden's digital camera as evidence of criminal conduct.      And

after filling her in on the particulars of the situation, Trooper



     4 "Exigent circumstances" is a fancy way of saying "there is
an emergency or other urgent need." United States v. Allman, 336
F.3d 555, 557 (7th Cir. 2003) (Posner, J., for the court).
                              - 8 -
Decker asked ACA Venus what she thought of his camera-seizure idea.

She gave him the go-ahead.

            So Trooper Decker took the camera.        But he did not take

anything else, like the turnout coat, helmet, or ambulance.         Asked

why he had not seized these other things, the Trooper explained at

his deposition that he "was most concerned" with the camera because

it contained easily destroyable evidence of potential criminal

actions.    The photos, he added, placed Blackden

        in the scene. Impersonation is going to be contextual.
        It's a contextual offense. If Mr. Blackden chooses to
        dress as a firefighter for Halloween and goes to a
        costume party, nobody's going to charge him with
        impersonation.

But, the Trooper noted, if Blackden "dresses as a firefighter and

drives a surplus ambulance to a fatal crash scene, gets out, takes

photos which can only be taken from certain points of view" — i.e.,

within the confines of the accident scene — "and then says" several

times    that   "he's   with   Penacook    Rescue,   contextually   that's

impersonation."    Sounding a consistent theme, the Trooper stressed

that the camera mattered the most because he believed its metadata

— which Blackden could erase with just a push of a button — could

help "recreate Blackden's exact location within the scene relative

to the location of the crash" and so provide evidence of Blackden's

unauthorized accident-scene presence.



                                   - 9 -
              Trooper Decker did not arrest Blackden on the spot,

though the parties concede that he had probable cause to do so.

After letting him go, the Trooper confirmed with the lead emergency

responders that Blackden was not a member of their squads and had

not gotten permission to be there.             Running a records check, the

Trooper also learned that Blackden had never been a licensed

firefighter and that his EMT license had expired in the late 1980s.

              The next day, August 26, Trooper Decker sought and

received a warrant authorizing him to search the digital images on

Blackden's camera.           Blackden got his camera back the following

day.       But consistent with state law, the police kept the memory

card as evidence of Blackden's alleged unlawful conduct.                    See

generally N.H. Rev. Stat. Ann. § 595-A:6.               Blackden later got

charged under state law with:          unlawfully displaying red emergency

lights      on   his   repurposed      ambulance;   unlawfully   entering     a

controlled       emergency    scene;   purposely    impersonating   emergency

medical      personnel;   and    obstructing    government   administration.

Skipping over details not relevant to the issues on appeal, we see

that after his criminal case wended its way through state court,

Blackden stands convicted of the red-light violation.5




       5
       Belsito and Blackden's lawyer told the district judge in
this case that his client's red-light-violation conviction is "a
valid conviction and it's the only conviction of his" — at least
                             - 10 -
            Invoking 42 U.S.C. § 1983 — a statute that (broadly

speaking) imposes liability on a person acting under state law who

infringes the federally-guaranteed rights of another — Belsito and

Blackden eventually filed this civil suit against Trooper Decker

in New Hampshire federal court.6 Their operative complaint alleged

that Trooper Decker's warrantless seizure of Blackden's digital

camera    and   memory   card   violated    Blackden's   Fourth   Amendment

rights.     They also alleged that Trooper Decker's actions kept

Blackden from exercising his First Amendment right to publish the

accident-scene photos. And they further alleged that the Trooper's

actions violated Belsito's own constitutionally-protected right to

publish Blackden's accident-scene pics as well.

            After some discovery, Trooper Decker asked for summary

judgment.   Granting the motion, the judge's ruling ran essentially

as follows (we only hit the highlights).        Belsito, the judge said,

had no standing to bring any constitutional claim because (among

other things) Belsito did not show that Trooper Decker took "any

of its property" and did not "show[] any cognizable interest in



that is what the judge said in his decision, and Belsito and
Blackden's briefs do not contradict that point.
     6 Belsito and Blackden also sued Robert Quinn, in his official
capacity as the Director of the Division of State Police, New
Hampshire Department of Public Safety.      But the judge granted
Quinn's motion to dismiss.      And Belsito and Blackden do not
challenge that ruling. So we say no more about Quinn.
                                   - 11 -
the contents of Blackden's memory card (other than the entirely

speculative claim that if it had been given a timely opportunity

to review Blackden's photographs, it may — or may not — have

exercised its discretion to publish them)."            Convinced the Trooper

had probable cause to believe Blackden had violated the law, the

judge found "exigent circumstances" — specifically the threat of

evidence   destruction    —   justified    the   warrantless         seizure   of

Blackden's    camera.     The   judge    also    saw    no   First    Amendment

violation, given that Blackden had no constitutional "right to

unlawfully enter a controlled emergency scene — even if he intended

to engage in conduct otherwise typically protected by the First

Amendment."     Wrapping up, the judge stressed that Trooper Decker

was qualifiedly immune from suit, even if his actions resulted in

a   constitutional       violation      under    current      law,      because

constitutional standards (as applied to a situation like this)

were unclear at the time of the disputed conduct.

                           STANDARD OF REVIEW

             We review the judge's grant of summary judgment de novo,

asking whether, taking the facts in the light most agreeable to

Blackden and Belsito, there is no genuine dispute as to any

material fact and Trooper Decker is entitled to judgment as a

matter of law.      See, e.g., Rivera-Corraliza, 794 F.3d at 214;

Collazo–Rosado v. Univ. of P.R., 765 F.3d 86, 89, 92 (1st Cir.

                                 - 12 -
2014); see also Santiago-Ramos v. Autoridad de Energía Eléctrica

de P.R., AEE, a/k/a P.R. Power Co., 834 F.3d 103, 105-06 (1st Cir.

2016).       And we can affirm summary judgment on any ground supported

by the record.          See, e.g., Houlton Citizens' Coal. v. Town of

Houlton, 175 F.3d 178, 184 (1st Cir. 1999).

                           ISSUES INVOLVING BELSITO

               As they did in the district court, the parties duke it

out over whether Belsito has standing to litigate a First-Amendment

claim       against   Trooper   Decker.7      Belsito   comes   out    swinging,

insisting that Trooper Decker's warrantless seizure of the camera

"prevent[ed]" it from publishing "Blackden's photos" and so gave

rise to an injury in fact fairly traceable to the Trooper's conduct

and redressable by judicial relief. Au contraire, counters Trooper

Decker:        the    summary-judgment     record   contains    no   evidentiary

support for "the claim that Blacken was taking photos on behalf of

Belsito" or that Belsito "had any contractual relationship" with

"or legal interest in Blackden's personal property or photographs"




        7
       We must address a party's standing to push constitutional
claims even if the claims are easier to resolve than the standing
issue. See Steel Co. v. Citizens for a Better Env't, 523 U.S. 83,
99, 101 (1998) (rejecting as "precedent-shattering" the idea that
an "an 'easy' merits question may be decided on the assumption of
jurisdiction," and noting that "[h]ypothetical jurisdiction
produces nothing more than a hypothetical judgment — which comes
to the same thing as an advisory opinion, disapproved by this Court
from the beginning").
                                     - 13 -
and so Belsito's "claim is far too attenuated to vest it with

standing in this matter."         We score this round for Trooper Decker.

                                 Standing Rules

              It goes without saying — but we say it anyway — that

federal courts are courts of limited jurisdiction, limited to

deciding certain cases and controversies, for example.                    See U.S.

Const. art. III, § 2.          A key component of the case-or-controversy

requirement is that a suing party demonstrate standing to sue.

And to show standing in this sense, "[t]he party invoking federal

jurisdiction" — here, Belsito — must show the following:                    (a) "an

injury in fact" that is "concrete and particularized" and "actual

or imminent, not conjectural or hypothetical"; (b) "a causal

connection"      —     what     the     high      Court    occasionally       calls

"traceability" — between the injury and the challenged conduct;

and (c) redressability — that the injury will "likely . . . be

redressed by a favorable decision."               Lujan v. Defs. of Wildlife,

504 U.S. 555,   560–61      (1992)        (quotation     marks     omitted).

Importantly, the suing party at the summary-judgment stage must

point to specific evidence in the record, not simply rely on "mere

allegations." See id. at 561 (quotations omitted); accord Osediacz

v. City of Cranston, 414 F.3d 136, 139 (1st Cir. 2005) (emphasizing

that   "[t]he     party       seeking    to    invoke     the   federal     court's



                                        - 14 -
jurisdiction — normally, the plaintiff — bears the burden of

pleading and proof on each step of the standing pavane").

                           Applying the Rules

           Belsito spends a lot of time talking about how news

gathering enjoys some First-Amendment protection, which is an

uncontroversial statement of the obvious.         See Branzburg v. Hayes,

408 U.S. 665, 681 (1972) (noting that "without some protection for

seeking out the news, freedom of the press could be eviscerated").

But as for its injury-in-fact claim, Belsito says (emphasis ours)

that it is this, and this alone:            "the 'injury in fact' is the

loss of the opportunity to publish" the August 25 pics Blackden

had snapped "on Belsito's behalf while [he] was acting as [its]

correspondent."    The insurmountable problem for Belsito is that it

cites no evidence to back up its theory that Blackden took the

photos on its behalf.           And we will not become archeologists,

devoting scarce judge-time to dig through the record in the hopes

of finding something Belsito should have found.               See Rodríguez-

Machado v. Shinseki, 700 F.3d 48, 50 (1st Cir. 2012) (per curiam)

(reminding lawyers and litigants — using a colorful quote from a

Seventh-Circuit opinion — that "[j]udges are not like pigs, hunting

for   truffles"   buried   in    the   record   (alteration    in   original)

(quotation marks omitted)).        What Belsito does do — helpfully and

commendably — is concede that

                                   - 15 -
     Belsito has no contractual relationship with Blackden;

     "the photos on" Blackden's camera's "memory card were not

      technically Belsito's";

     "Blackden could have taken the photos for anyone"; and

     Belsito "'may — or may not — have'" published the pics had

      Blackden offered them to it (here, Belsito is quoting the

      district judge).

True, as Belsito notes, Blackden has submitted hundreds of photos

to Belsito's 1st Responder website since 2009. But Belsito's reply

brief does not dispute Trooper Decker's point that "as a freelance

photographer, Blackden may have sent the [August 25] photographs

to any number of other media outlets without any obligation to

Belsito."

            The net result:   by failing to provide record support

for its injury-in-fact theory — namely, that Balckden took the

pics on its behalf — Belsito has not carried its burden of

establishing standing.   See Osediacz, 414 F.3d at 143.

            Enough said about standing.

                      ISSUES INVOLVING BLACKDEN

            On the qualified-immunity front, our combatants battle

over whether Trooper Decker violated clearly-established Fourth-

and First-Amendment law.      This round goes to the Trooper too,

however.
                                - 16 -
                     Qualified-Immunity Rules

          Qualified immunity protects an officer from suit when a

reasonable decision in the line of duty ends up being a bad guess

— in other words, it shields from liability "all but the plainly

incompetent or those who knowingly violate the law."    See Taylor

v. Barkes, 135 S. Ct. 2042, 2044 (2015) (quoting Ashcroft v. al–

Kidd, 563 U.S. 731, 743 (2011)); see also Rivera-Corraliza, 794
F.3d at 215.   "[R]easonable mistakes," the Supreme Court tells us,

"can be made as to the legal constraints" on officers, and when

that happens, the officer is qualifiedly immune from damages.

Saucier v. Katz, 533 U.S. 194, 205 (2001), overruled on other

grounds by Pearson v. Callahan, 555 U.S. 223 (2009); see also

Morelli v. Webster, 552 F.3d 12, 19 (1st Cir. 2009) (stressing

that "qualified immunity, when raised on summary judgment, demands

deference to the reasonable, if mistaken, actions of the" officer).

To avoid a qualified-immunity defense, Blackden must show (1) that

Trooper Decker infracted his federal rights and (2) that these

rights were so clearly established that a reasonable officer should

have known how they applied to the situation at hand.   See, e.g.,

City & Cnty. of S.F. v. Sheehan, 135 S. Ct. 1765, 1774 (2015);

Pearson, 555 U.S. at 232; Cortés-Reyes v. Salas-Quintana, 608 F.3d
41, 51-52 (1st Cir. 2010).



                               - 17 -
               We of course may deal with these qualified-immunity

steps in any order we please.        See, e.g., Pearson, 555 U.S. at

236.       And today we begin — and end — with the clearly-established

step, which requires Blackden to spotlight "controlling authority"

or "a robust consensus of cases of persuasive authority" (if there

is one) that forbade Trooper Decker from acting as he did.8       See,

e.g., Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014) (quotation

marks omitted).      Public officials, our judicial superiors tell us,

need not be legal savants to win a qualified-immunity case.        See

Crawford–El v. Britton, 523 U.S. 574, 590 (1998); cf. generally

Statchen v. Palmer, 623 F.3d 15, 18 (1st Cir. 2010) (noting that

qualified immunity's aim is to "avoid the chilling effect of

second-guessing where the officers, acting in the heat of events,

made a defensible (albeit imperfect) judgment").       And, they also

tell us, judges must

       not . . . define clearly established law at a high level
       of generality.   The general proposition, for example,
       that an unreasonable search or seizure violates the
       Fourth Amendment is of little help in determining




       8 Please note: because we resolve this case on the clearly-
established ground, we express no view on the constitutionality of
Trooper Decker's conduct, see Barton v. Clancy, 632 F.3d 9, 12, 30
n.20 (1st Cir. 2011) (taking a similar tack in a qualified-immunity
case) — a point so important that we will repeat it again and again
throughout this opinion.
                                  - 18 -
     whether the violative nature of particular conduct is
     clearly established.

al–Kidd, 563 U.S. at 742 (citations omitted).             Rather, a "more

particularized" inquiry is required.           See, e.g., Anderson v.

Creighton, 483 U.S. 635, 640 (1987).        That makes sense.       Because

"[c]ourts penalize officers for violating bright lines, not" — as

we just said — "for making bad guesses in gray areas," Rivera-

Corraliza, 794 F.3d at 215 (quotation marks omitted), if the

pertinent "legal principles are clearly established only at a level

of generality so high that officials cannot fairly anticipate the

legal consequences of specific actions, then the requisite notice

is lacking," Savard v. Rhode Island, 338 F.3d 23, 28 (1st Cir.

2003) (en banc) (opinion of Selya, J.).         So "the relevant legal

rights   and   obligations   must   be   particularized    enough   that   a

reasonable official can be expected to extrapolate from them and

conclude that a certain course of conduct will violate the law."

Id. (citing Saucier, 533 U.S. at 201-02).9

           The bottom line, then, is that while Blackden need not

show that the complained-about conduct is the spitting image of



     9 A sibling circuit nicely explained why it is critically
important to define the rights in question at the correct level of
generality:
     If a court does not carefully define the right, it risks
     collapsing the two qualified-immunity inquiries into
     one, permitting the constitutional-violation inquiry
     always to answer the clearly established inquiry.
                              - 19 -
conduct previously deemed unlawful, he must show that the conduct's

unlawfulness was "apparent," given preexisting law.   See Anderson,
483 U.S. at 640.    What that means is that qualified immunity

protects Trooper Decker unless Blackden can persuade us that

caselaw on the books in August 2010 put the constitutionality of

his actions "beyond debate."    See al–Kidd, 563 U.S. at 741; see

also Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (emphasizing

that a right is "clearly established" when it is no longer within

the "hazy" area of constitutional issues that might be "reasonably

misapprehend[ed]" by an officer at the scene (quotation marks

omitted)); see generally Morelli, 552 F.3d at 18-19 (discussing

how qualified immunity works in a summary-judgment case).

          One more important qualified-immunity nugget to keep in

mind as we go forward:   if an officer consulted with a prosecutor

about "the legality of an intended action" — disclosing known info

pertinent to that analysis — then his "reliance on emergent advice


     Precedent demands instead that we go down the stairs of
     abstraction to a concrete, particularized description of
     the right. Though not too far down: just as a court
     can generalize too much, it can generalize too little.
     If it defeats the qualified-immunity analysis to define
     the right too broadly (as the right to be free of
     excessive force), it defeats the purpose of § 1983 to
     define the right too narrowly (as the right to be free
     of needless assaults by left-handed police officers
     during Tuesday siestas).
Hagans v. Franklin Cty. Sheriff's Office, 695 F.3d 505, 508-09
(6th Cir. 2012).
                               - 20 -
might be relevant . . . to the reasonableness of his later conduct"

and so "may help to establish qualified immunity."                Cox v. Hainey,

391 F.3d 25, 34 (1st Cir. 2004).              As a policy matter, "it makes

eminently good sense, when time and circumstances permit, to

encourage officers to obtain an informed opinion before charging

ahead."    Id.    But we have cautioned that consultation with "a

friendly     prosecutor       does    not     automatically      guarantee     that

qualified immunity will follow" and that "the officer's reliance

on the prosecutor's advice" must be "objectively reasonable" —

i.e., "[r]eliance" will not forestall liability "if an objectively

reasonable     officer    would       have    cause    to   believe     that    the

prosecutor's     advice       was    flawed,     off    point,     or   otherwise

untrustworthy."     Id. at 35.

                              Applying the Rules

                         The Fourth-Amendment Claim

             Blackden says that Trooper Decker violated his Fourth-

Amendment rights by warrantlessly seizing the camera and memory

card absent exigent circumstances and that the judge reversibly

erred by concluding otherwise.               Trooper Decker, unsurprisingly,

takes the exact opposite position.             We side with the Trooper.

             Blackden    is   right    that    the    Fourth   Amendment     guards

against "unreasonable" searches and seizures.                  Rivera-Corraliza,
794 F.3d at 215 (quoting U.S. Const. amend. IV).                 He is also right

                                      - 21 -
that a warrantless search or seizure is "per se unreasonable[]

unless the police can show that it falls within one of a carefully

defined set of exceptions based on the presence of 'exigent

circumstances.'"         Coolidge v. New Hampshire, 403 U.S. 443, 474-75

(1971).     And he is right that "[t]o show exigent circumstances,

the police must reasonably believe that there is such a compelling

necessity for immediate action as will not brook the delay of

obtaining a warrant," like "when delay would risk the destruction

of evidence" —       with our caselaw requiring that the police have

"an objectively reasonable basis" for believing that evidence

destruction "is likely to occur."              See United States v. Samboy,

433 F.3d 154, 158 (1st Cir. 2005) (quotation marks omitted); see

also id. (adding that "[p]roof of exigent circumstances should be

supported    by    particularized,     case-specific      facts,   not   simply

generalized suppositions about the behavior of a particular class

of criminal suspects" (quotation marks omitted)); MacDonald v.

Town of Eastham, 745 F.3d 8, 13 n.3 (1st Cir. 2014) (highlighting

some of Samboy's requirements).           On this score, and by way of

example,    we    note    Samboy   concluded    that   exigent   circumstances

permitted a warrantless entry into a suspected drug dealer's

apartment because what the officers did — "knocking and announcing

their presence" — "gave rise to a reasonable belief" that the



                                     - 22 -
dealer "probably would have realized" that the law was "closing in

and begun disposing of the evidence." 433 F.3d at 158-59.

            But at step two of the qualified-immunity inquiry we

must ask whether Blackden has pinpointed clearly-established law

at the time of the seizure that would have stopped a reasonable

trooper   from     thinking   exigent   circumstances    existed    "in   the

situation   [he]    encountered."       See   Marrero-Méndez   v.   Calixto-

Rodríguez, 830 F.3d 38, 46 (1st Cir. 2016).           And that situation —

remember — was this:

     Trooper Decker believed Blackden had violated a number of

      state laws, giving him probable cause to arrest Blackden —

      though the Trooper decided not to do that then and there.

     Blackden     knew   Trooper   Decker    was   investigating   him   for

      possible criminal violations, or so the Trooper thought.

     Trooper Decker believed the camera and memory card contained

      evidence that could help establish Blackden's presence at the

      scene, which could help prove Blackden had committed a crime.

     Unlike the turnout coat, helmet, or ambulance, the camera and

      memory could be destroyed in a flash without breaking a sweat

      — at least that is what the Trooper concluded.

     And Trooper Decker consulted with a prosecutor before taking

      the camera and memory card.



                                    - 23 -
Blackden thinks he has a case — Menotti v. City of Seattle, 409
F.3d 1113 (9th Cir. 2005) — that clearly establishes the illegality

of Trooper Decker's conduct when the underlying events occurred.

But this out-of-circuit decision does nothing of the sort.

            An issue in Menotti was whether exigent circumstances

justified an officer's warrantless seizure of a protestor's sign.

Id. at 1153.   The court's ruling had three components pertinent to

our case.   One, the court said that despite having probable cause

to arrest the protestor for protesting in a restricted area, the

officer made no arrest and so could not seize the sign under the

search-incident-to-arrest exception to the warrant requirement —

an exception justified in part by the need to prevent an arrestee

from destroying evidence.   Id. (quoting Knowles v. Iowa, 525 U.S.
113, 116-17 (1998)).   Two, because the officer "faced a relatively

calm situation" when he crossed paths with the protester — the

officer was not "immediately engaged in combating violence" — the

court ruled "no exigency requir[ed] seiz[ing]" the sign without a

warrant.    Id. at 1153-54 (explaining that "the relatively calm

situation" meant "the circumstances were not exigent when [the

officer] confronted [the protester] and seized the sign").     And

three, the court "did not see how" — on the facts of that case —

the officer "legitimately could be concerned about a need to

preserve evidence of a crime from being destroyed."   Id. at 1153.

                               - 24 -
          Menotti does not help Blackden's cause.      Yes, like the

officer there, Trooper Decker seized an item without making an

arrest.   But under Menotti, that just means the Trooper cannot

rely on the search-incident-to-arrest exception — an exception he

does not invoke.   And in talking about whether violence at the

scene triggered exigent circumstances, Menotti did not address the

type of exigency in our case, described two paragraphs ago — namely

(and we say this again as a matter of helpful repetition) that

Trooper Decker (a) believed Blackden had broken a bunch of state

laws; (b) suspected Blackden knew he had caught the Trooper's eye;

(c) concluded Blackden possessed evidence that could help nail him

criminally; and (d) thought the evidence could be destroyed with

ease before a search warrant could issue.      Also, Menotti did not

deal with an officer who had consulted with a prosecutor and so

says nothing about how such a consultation should affect our

qualified-immunity analysis.10     And because Menotti is little like

our case, Blackden has not met his burden of showing that a

reasonable trooper — confronted with the facts here — would have

known beyond debate that he lacked exigent circumstances.

          Of course, and to repeat a point made above (but with

slightly different words), "a general constitutional rule already



     10Blackden does not argue that Trooper Decker should not have
relied on the prosecutor's approval.
                                 - 25 -
identified in the decisional law may apply with obvious clarity to

the specific conduct in question, even though the very action in

question has not previously been held unlawful."   United States v.

Lanier, 520 U.S. 259, 271 (1997) (emphasis added) (quotation marks

and alterations omitted).   But this is a narrow exception, as the

example the Court used shows:    although "[t]here has never been

. . . a section 1983 case accusing welfare officials of selling

foster children into slavery," the Court noted, "it does not follow

that if such a case arose, the officials would be immune from

damages," id. (quotation marks omitted) — for simplicity, we refer

to this as the "slavery hypothetical."11    And Blackden makes no

persuasive case that the general Fourth-Amendment principles he

throws around (excerpted in the second paragraph to this section

of this opinion) clearly establish the unlawfulness of Trooper

Decker's conduct, like the general principles at play in the

slavery hypothetical would for the imagined welfare officials.12



     11To eliminate any confusion, we wish to emphasize that the
slavery hypothetical discredits the notion that one must have a
case on point, but one need not have a case as easily labeled
"unconstitutional" as the slavery hypothetical to show a violation
of clearly-established law.
     12 Still hoping against hope for a reversal on the Fourth-
Amendment ruling, Blackden suggests in a one-sentence footnote to
his opening brief that "[a]ny claim by Decker that the preservation
of images" amounts to exigent circumstances "is a bit suspect,"
since he "did not bother to seize" other "potentially incriminating
evidence," like "Blackden's vehicle or fire apparel." But Blackden
cites no clearly-established caselaw that would have put the
                               - 26 -
          Let us be crystal clear:        Because we resolve Blackden's

Fourth-Amendment   claim   at   the   second   step   of   the   qualified-

immunity test (as we are free to do), we need not say whether

Trooper Decker's actions were legal — i.e., we do not say whether

exigent circumstances were or were not in play.              Nor need we

explore what the precise parameters of the exigent-circumstances

exception are or should be.     All we need say is that Blackden has

not met his burden of showing that clearly-established law in

August 2010 precluded a reasonable trooper from believing the

exigent-circumstances exception applied in this situation.           And it

is on that basis alone that we affirm the judge's qualified-

immunity ruling on this claim.        Cf. generally PDK Labs., Inc. v.

Drug Enf't Admin., 362 F.3d 786, 799 (D.C. Cir. 2004) (Roberts,

J., concurring in part and concurring in judgment) (emphasizing

the raw truism that "if it is not necessary to decide more, it is

necessary not to decide more").




Trooper on notice that his not seizing these other items made the
camera seizure unlawful.    Nor does he argue that this was so
obvious a violation that any reasonable officer would have known
about it.   See Marrero–Méndez, 830 F.3d at 47.     So Blackden's
footnote suggestion does not cut it.
                                 - 27 -
                      The First-Amendment Claim

           The parties agree — or at least do not dispute — that

     "the First Amendment goes beyond protection of the press and

      the self-expression of individuals to prohibit government

      from limiting the stock of information from which members of

      the public may draw," Glik v. Cunniffe, 655 F.3d 78, 82 (1st

      Cir. 2011) (quotation marks omitted);

     a critical "corollary to this interest . . . is that there is

      an undoubted right to gather news from any source by means

      within the law," id. (emphasis added) (quotation marks and

      alteration omitted) — remember that emphasized phrase;13 and

     news-gatherers "have no constitutional right of access" to a

      restricted   area   "when   the   general   public   is   excluded,"

      Branzburg, 408 U.S. at 684-85.14

           But this Kumbaya-like vibe changes when the parties

discuss the emphasized phrase from Glik — "by means within the


      13
       See also Iacobucci v. Boulter, 193 F.3d 14, 25 (1st Cir.
1999) (explaining that because a journalist's "activities were
peaceful, not performed in derogation of any law, and done in the
exercise of his First Amendment rights," a police officer "lacked
the authority" to arrest him for filming officials in the hallway
outside a public meeting of a historic-district commission).
      14
       See also id. at 684 (adding that "the First Amendment does
not guarantee the press a constitutional right of special access
to information not available to the public generally"); Cohen v.
Cowles Media Co., 501 U.S. 663, 669 (1991) (pointing out "that
generally applicable laws do not offend the First Amendment simply
because their enforcement against the press has incidental effects
                              - 28 -
law."    As Blackden sees it, that Trooper Decker possibly had

probable cause to arrest him hardly means that he (Blackden) acted

unlawfully when taking the pics at issue — a jury, Blackden writes,

could find that he had acted above-board, given that the state

"criminal charges against [him] were ultimately dismissed."    And

because that is so, his argument continues, Trooper Decker is not

qualifiedly immune from suit on the First-Amendment claim — despite

what the judge ruled.    Nonsense, says Trooper Decker:     because

Blackden (among other things) "gained access to the scene by

deceptively operating" a repurposed ambulance "with red flashing

lights" — don't forget, Blackden's attorney admitted below that

his client was convicted of the red-light violation (turn back to

footnote 5) — "Blackden was not acting 'within the law'" and thus

the judge rightly resolved the qualified-immunity defense in his

favor.   For our part, we see no reversible error either.

           At qualified-immunity's second step, Blackden must show

that clearly-established law in August 2010 would have put Trooper

Decker on clear notice of his potential First-Amendment liability.

And regarding the "by means within the law" theory, Blackden points

us to nothing that would have put a sensible trooper on notice in



on its ability to gather and report the news"); Asociacion de
Periodistas de P.R. v. Mueller, 529 F.3d 52, 58 (1st Cir. 2008)
(emphasizing that "[t]he First Amendment does not grant the press
a special right of access to property beyond the public domain").
                              - 29 -
August 2010 that even if he (the trooper) had probable cause to

pursue criminal charges against a photographer unauthorizedly in

a restricted area and had talked to a prosecutor, he still could

not have rationally concluded that the photographer had acted

outside the law while shooting the photos.15           More, Blackden gives

us   no     convincing     reason     to   suppose    that   the    pertinent

constitutional principles were so particularized back then that

Trooper Decker could not have rationally thought he had the legal

wiggle room to do as he did — i.e., he presents nothing to persuade

us that Trooper Decker's actions, like the actions of the welfare

officials    in   the    slavery    hypothetical,    constitute    conduct   so

egregious that a reasonable official must have known it was

unconstitutional.

             So that there is no confusion about our holding on the

First-Amendment claim:        We do not say whether Trooper Decker's

actions did or did not violate Blackden's First-Amendment rights.

Nor do we say what a complete compendium of First-Amendment rights

for news gathers is or should be.          We say only that Blackden failed

to identify clearly-established law as of August 2010 showing




     15 We repeat again what we said in footnote 10:   Blackden
makes no argument that Trooper Decker should not have relied on
the prosecutor's approval.
                                     - 30 -
beyond debate that Trooper Decker's specific acts violated the

First Amendment.   And that is that.

                              WRAP-UP

          For the reasons recorded above, we affirm the judgment

entered below.




                              - 31 -